ORDER OF AFFIRMANCE AND DISMISSAL
Musgrave, Judge:
Upon consideration of the parties’ unanimous assent to the results of the Redetermination on Remand by the International Trade Administration dated February 12,1996, and upon consideration of all papers and proceedings herein, it is hereby
Ordered and adjudged that the remand determination be affirmed; and it is further
Ordered and adjudged that this final judgment affirming those results be entered by the Clerk of this Court; and it is further
Ordered and adjudged that the subject action be and hereby is dismissed.